       Case 4:18-cv-00621-SWW Document 165 Filed 08/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 SHALE ROYALTY, LLC                     *
                           PLAINTIFF *
                                        *
 V.                                     *
                                        *         CASE NO. 4:18CV00621 SWW
 MMGJ ARKANSAS UPSTREAM,                *
 LLC (originally named as BHP           *
 Billiton Petroleum (Fayetteville) LLC) *
 and FLYWHEEL ENERGY                    *
 PRODUCTION, LLC (originally            *
 named as SWN Production (Arkansas) *
 LLC, formerly known as SEECO, Inc *
 doing business as SEECO)               *
                       DEFENDANTS *

                                      ORDER

      Before the Court is Plaintiff’s unopposed motion (Doc. 164) to dismiss this

case with prejudice because the parties have settled. Pursuant to the settlement

agreement, Plaintiff’s claims for overriding royalties related to leases at issue in

Damsky v. Vaudry, No. 12CV‐20‐189 (Cleburne County Ark. Circuit Court) will

be determined by the outcome of that separate lawsuit. Plaintiff requests that the

Court retain jurisdiction for purposes of enforcing the settlement agreement, if that

becomes necessary, and disbursing funds for past royalties attributable to the leases

at issue in Damsky. Plaintiff states that the parties have conferred, and

Defendants do not oppose the motion.
       Case 4:18-cv-00621-SWW Document 165 Filed 08/13/21 Page 2 of 2




      IT IS THEREFORE ORDERED that this case is DISMISSED WITH

PREJUIDCE pursuant to the parties’ settlement agreement. The Court retains

jurisdiction solely for enforcement purposes and to disburse funds currently

deposited with the Court.

      IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2021.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE




                                         2
